                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 FUMA INTERNATIONAL LLC,
 an Ohio limited liability company,

       Plaintiff/Counterdefendant,                  Civil Action No. 1:19-cv-260

              v.                                                 and

 R.J. REYNOLDS VAPOR COMPANY,                       Civil Action No. 1:19-cv-660
 a North Carolina corporation,

       Defendant/Counterplaintiff.


            NOTICE OF SPECIAL APPEARANCE MICHAEL S. QUINLAN


      NOW COMES Defendant R.J. Reynolds Vapor Company, through counsel, and

hereby gives notice that Michael S. Quinlan, of the law firm of Jones Day, is making a

special appearance on behalf of Defendant R.J. Reynolds Vapor Company in the above

captioned matter, in association with John F. Morrow, Jr. of the law firm of Womble Bond

Dickinson (US) LLP. Mr. Quinlan is a member in good standing of the State Bar of Ohio.

By entering an appearance, Mr. Quinlan agrees to the provisions of Rule 83.1(d) of the

Local Rules of the Middle District of North Carolina. Mr. Quinlan’s contact information

is as follows: Jones Day, North Point, 901 Lakeside Avenue, Cleveland 44114, Telephone:

216.585.1368, Facsimile: 216.579.0212, msquinlan@jonesday.com.




                                           1


      Case 1:19-cv-00660-CCE-JEP Document 29 Filed 06/14/21 Page 1 of 3
This the 14th day of June, 2021.

                            /s/ Michael S. Quinlan
                            Michael S. Quinlan (OH Bar No. 0088386)
                            JONES DAY
                            North Point
                            901 Lakeside Avenue
                            Cleveland, Ohio 44114
                            Telephone: 216.585.1368
                            Facsimile: 216.579.0212
                            msquinlan@jonesday.com


                            /s/ John F. Morrow, Jr.
                            John F. Morrow, Jr. (N.C. Bar No. 23382)
                            WOMBLE BOND DICKINSON (US) LLP
                            One West Fourth Street
                            Winston-Salem, NC 27101
                            Telephone: 336.721.3584
                            Facsimile: 336.733.8429
                            John.Morrow@wbd-us.com

                            Counsel for Defendant R.J. Reynolds Vapor Company




                                     2


Case 1:19-cv-00660-CCE-JEP Document 29 Filed 06/14/21 Page 2 of 3
                            CERTIFICATE OF SERVICE



      I hereby certify that on June 14, 2021, I electronically filed the foregoing

NOTICE OF SPECIAL APPEARANCE OF MICHAEL S. QUINLAN with the

Clerk of Court using the CM/ECF system.


                                  /s/ Michael S. Quinlan
                                  Michael S. Quinlan




                                             3


     Case 1:19-cv-00660-CCE-JEP Document 29 Filed 06/14/21 Page 3 of 3
